 

File: }

\ : HARVEY E. POWERS
Federal Register No. 00353-748
Federal Correctional Institution

Post Office Box 1000
Oxford, Wisconsin 53952

July 6, 2021

Honorable J.P. Stadtmueller
United States District Court
517 E. Wisconsin Avenue
Milwaukee, Wisconsin 53202

 

Re: United States v. Harvey Powers, Case No. 97-CR-98-JPS

Dear Judge Stadtmueller:

This letter is regarding my initial pro se motion and brief for compassionate release that was filed on
March 30, 2021, (Docket #s 2241 & 2242). By letter dated April 29, 2021, Attorney John W. Campion from
the office of the Federal Defender Services (FDS) of Wisconsin, submitted in relevant part:

 

“Il spoke with Mr. Powers last week to discuss the motion, his history within the BOP,
and his family among other matters. In light of his unusually comprehensive and
well-crafted pro se motion, we also talked about whether he sought any assistance

from our office.

After discussing it with other attorneys in the office including Federal Defender Craig
Albee, our office will file my appearance in this case. We also believe that Mr. Powers’
motion is ready for both the Court's review and any response from the government.
Accordingly, we suggest that the Court craft a scheduling order calling for any response
from the government and then a reply from Mr. Powers within the Court's scheduled
dates. Should the government [choose] to object to Mr. Powers' motion, we would
work with Mr. Powers on his reply and would plan to draft a submission for the Court's
review. Mr. Powers agrees with this approach."

(Docket # 2248). After a motion for extension of time, the government filed its opposition in this matter on
May 21, 2021. (Docket #2251). On June 4, 2021, Mr. Campion filed for an extension of time to file a reply
(Docket 2252), which the Court granted, and ordered: "Defendant shall FILE his reply ... on or before 6/18/21.”

| spoke with Mr. Campion on June 16, 2021, at roughly 9:00 a.m., via a legal call through my counselor.
During that call Mr. Campion informed me that he would not be ready to file the reply to the government's
opposition by June 18, 2021 because he was swamped with work. | understand the FDS is overwhelmed with
cases and naturally agreed he should request more time. However, outside sources have been monitoring the
the court docket daily, and as of this date, there is no entry requesting more time to file the reply in this matter
which is troubling. Moreover, after reviewing the government's opposition, (Docket # 2251), | believe it presents
material misrepresentations and omissions of fact and law, therefore, | do not want to risk losing an opportunity to
submit a reply in this matter. | am submitting this letter in an abundance of caution, and hopefully, these concerns

will be moot by the time the court is reading this letter.

Thank you for your careful review and oversight in this matter.

Case 2:97-cr-00098-JPS Filed 07/09/21 Page1of3 Document 2254

 
 

SUBJECT: July 6, 2021 Letter to Judge Stadtmueller
DATE: 07/05/2021 07:44:32 AM

Page Two:
Respectfully submitted,

Harvey E. Powers
HEP:hep

cc: Attorney John Campion;
AUSA Carol Kraft

Case 2:97-cr-00098-JPS Filed 07/09/21 Page 2of3 Document 2254

Baap cient a ARSC aan EBB RA EOE li ian ei naan i ARM A Re a
 

\A exc Ue, Dcsts wane +E O03S3-7 4K
A Federal Covreckiona( Tagaitutven
2 RO. Box (000

OKA Ud. S392

Date 7-1-4
The enclosed letter was processed through
special mailing procedures for forwarding to you. The
letter has neither been opened nor inspected. If the
writer raises a question or problem over whicn this
facility has justification, you may wish to return the
material for further information or clarification. If the
writer encloses correspondence for forwarding to
another addressee, piaase return the enclosed tc’
FEDERAL CORRECTIONAL INSTITUTION
OXFORD, WISCONSIN 53952

Lecal Macl

eo

© 00353-748>
Office Of Tne Clerk
362 U.S. Courthouse
517 E Wisconsin AVE
Milwaukee, Wi 53202
United States

MN Yh; v7

:
UGE iy

 

 

   

-00098-JPS Filed 07/09/21 Page 3 of 3 Document 2254

4
